 

Exhibit 10.1

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the "Third Amendment" or this
"Amendment") is made as of January 26, 2016 (the "Effective Date"), by and
between First Foundation Inc., a Delaware corporation, and First Foundation
Bank, a California corporation (collectively the “Employer”), and Scott F.
Kavanaugh ("Executive"), with reference to the following:

RECITALS

WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of December 31, 2009 (the "Employment Agreement"); which amended and
restated a certain employment agreement made as of September 17, 2007; which was
subsequently amended on December 31, 2012 and August 31, 2013; and

WHEREAS, FFB conducts a banking business, and is a wholly-owned subsidiary of
First Foundation Inc. (“Parent”), which, through its subsidiaries (collectively
“Affiliates”), provides commercial banking, investment management, wealth
management, advisory services, trust services and other financial services to
the public.

WHEREAS, Employer and Executive desire to amend the Employment Agreement in the
manner and to the extent set forth hereinafter.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

1. Amendment to Section 4. The second sentence of Section 4 of the Employment
Agreement, entitled "Term" is hereby amended to read in its entirety as follows:

“The expiration date of the Term of the Agreement is hereby extended to December
31, 2018.”  

IN WITNESS WHEREOF, this Amendment has been executed by Employer and by
Executive as of the date first above written.

 

EMPLOYER:

 

 

 

 

 

FIRST FOUNDATION BANK

 

FIRST FOUNDATION INC.

 

By:

 

/s/ John Michel

 

By:

 

/s/ John Michel

Name:

 

John Michel

 

Name:

 

John Michel

Title:

 

Chief Financial Officer

 

Title:

 

Chief Financial Officer

 

EXECUTIVE

 

/s/ Scott F. Kavanaugh

Name:  

 

Scott F. Kavanaugh

 

1